     Case: 4:20-cv-01029-SRC Doc. #: 14 Filed: 11/20/20 Page: 1 of 4 PageID #: 48




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
 KINITA MOORE,                                )
                                              )
          Plaintiff(s),                       )
                                              )
          vs.                                 )       Case No. 4:20-cv-01029-SRC
                                              )
 CHARLENE BROWN,                              )
                                              )
          Defendant(s).                       )

                                    Memorandum and Order

         This matter is before the Court on [6] Defendant Charlene Brown’s Motion to Dismiss

for lack of subject matter jurisdiction. The Court grants the motion.

I.       Background

         Plaintiff Kinita Moore works for the United States Postal Service. Proceeding pro se,

Moore filed a “Petition for Order of Protection – Adult” in the Circuit Court of the City of St.

Louis, Missouri against her USPS supervisor, Defendant Charlene Brown. Doc. 3. Moore

alleges that Brown subjects her to various assaults and other inappropriate workplace behavior at

USPS and seeks an injunction that would prevent Brown from approaching or communicating

with her at USPS. Id. Moore does not seek damages. Id.

         Brown timely removed this case to federal court pursuant to 28 U.S.C. §§ 1442(a)(1) and

1446(a). See Doc. 1. Brown now moves to dismiss Moore’s claims for lack of subject matter

jurisdiction under Rule 12(b)(1) of the Federal Rules of Civil Procedure. Docs. 6-7. To date,

Moore has not filed a brief in opposition to Brown’s Motion to Dismiss. On September 25, 2020,

the Court ordered Moore to show cause, in writing, on or before October 23, 2020 why this

Court should not grant Brown’s Motion. Doc. 13. Moore did not file anything in response to the

Order to Show Cause.

                                                  1
    Case: 4:20-cv-01029-SRC Doc. #: 14 Filed: 11/20/20 Page: 2 of 4 PageID #: 49




II.     Discussion

        The purpose of a Rule 12(b)(1) motion is to allow the court to address the threshold

question of jurisdiction, as “judicial economy demands that the issue be decided at the outset

rather than deferring it until trial[.]” Osborn v. United States, 918 F.2d 724, 729 (8th Cir. 1990).

“In order to properly dismiss [an action] for lack of subject matter jurisdiction under Rule

12(b)(1), the complaint must be successfully challenged on its face or on the factual truthfulness

of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993).

        Brown asserts that the Court lacks subject matter jurisdiction because she is entitled to

sovereign immunity. Doc. 7. The Court construes this as a facial attack on Moore’s complaint.

“A facial attack challenges subject matter jurisdiction based on the allegations in the complaint

and in deciding the motion, the Court presumes all of the factual allegations in the complaint are

true.” Gaylor v. GS Brentwood LLC, No. 4:11-CV-506 CAS, 2011 WL 5079588, at *1 (E.D.

Mo. Oct. 25, 2011) (citing Titus, 4 F.3d at 593 & n.1).

        The United States government and its officers acting in their official capacities enjoy

sovereign immunity unless immunity is expressly waived. 1 Mader v. United States, 654 F.3d

794, 797 (8th Cir. 2011); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). On these

facts, “[t]here are two possible sources of waiver: The Federal Tort Claims Act (“FTCA”), 62

Stat. 982 (1948), codified at 28 U.S.C. §§ 1346(b), 2671–2680, and the Postal Reorganization

Act of 1970 (“PRA”), Pub. L. 91–375, 84 Stat. 722, codified at 39 U.S.C. § 101 et seq.” Hendy

v. Bello, 555 F. App’x 224, 226 (4th Cir. 2014).

        “[T]he FTCA applies only to suits for money damages, and thus does not operate as a

waiver of immunity for a suit seeking injunctive relief.” Cubb v. Belton, No. 4:15-CV-676-JMB,


1
 Moore’s form petition is silent with respect to the capacity in which she sues Brown and, thus, the Court must
assume that she sues Brown in her official capacity. Remington v. Hoopes, 611 F. App’x 883, 885 (8th Cir. 2015).

                                                        2
  Case: 4:20-cv-01029-SRC Doc. #: 14 Filed: 11/20/20 Page: 3 of 4 PageID #: 50




2015 WL 4079077, at *5 (E.D. Mo. July 6, 2015) (citing Hendy, 555 F. App’x at 226). Because

Moore seeks only injunctive relief and not monetary damages, the Court finds that the FTCA

does not apply to this case.

       The PRA allows the USPS “to sue and be sued in its official name.” 39 U.S.C. § 401(1).

However, the USPS does not waive sovereign immunity under the PRA in several

circumstances: “(1) for types of suits that are ‘not consistent with the statutory or constitutional

scheme; (2) when ‘necessary to avoid grave interference with the performance of a governmental

function’; or (3) for other reasons that demonstrate congressional intent to apply the ‘sue and be

sued’ clause narrowly.” Hendy, 555 F. App’x at 226 (quoting Loeffler v. Frank, 486 U.S. 549,

554 (1988)).

       In this case, there is no evidence of a personal or domestic relationship between Moore

and Brown. The record reflects that all contact between Moore and Brown takes place at the

Oldman Station Post Office within their employer/employee relationship. Docs. 3 and 7 at 2-3.

The injunctive relief Moore seeks would prevent Brown from approaching or communicating

with her at work, thus preventing Brown from performing her official duties as a USPS

supervisor. Docs. 3 and 7. The Court agrees with other courts in this district that have found no

waiver of immunity under the PRA in similar cases because “allowing a state-law injunction to

prevent a federal employee from coming to work ‘is inconsistent with the principle of federal

supremacy’ and ‘would disturb the federal agency’s internal functions.’” Cubb, 2015 WL

4079077, at *5 (quoting Hendy, 555 F. App’x at 226); see also Haynie v. Bredenkamp, No. 4:16-

CV-773-CEJ, 2016 WL 3653957, at *2 (E.D. Mo. July 8, 2016) (finding sovereign immunity not

waived where plaintiff’s ex parte Adult Abuse/Stalking petition would prohibit a supervisor from

coming to plaintiff’s federal workplace and thus interfere with the performance of a



                                                  3
  Case: 4:20-cv-01029-SRC Doc. #: 14 Filed: 11/20/20 Page: 4 of 4 PageID #: 51




governmental function). As such, sovereign immunity bars Moore’s claims. Therefore, the Court

lacks subject matter jurisdiction and must dismiss the case.

       Accordingly, the Court grants [6] Defendant Charlene Brown’s Motion to Dismiss. The

Court denies Plaintiff Kinita Moore’s [9] Motion for Hearing, [10] Motion to Appoint Counsel,

and [12] Motion to Continue Restraining Order as moot.

       So Ordered this 20th day of November 2020.




                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                 4
